NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50044

                Plaintiff-Appellee,             D.C. No. 3:17-cr-01731-BEN

 v.
                                                MEMORANDUM*
ISELA ALEJANDRA CAMPOS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Isela Alejandra Campos appeals from the district court’s judgment and

challenges the 108-month sentence and 5-year term of supervised release imposed

following her guilty-plea conviction for importation of methamphetamine, in

violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Campos first contends that the district court misinterpreted and misapplied

the minor role Guideline, U.S.S.G. § 3B1.2, and its commentary in denying her

request for a minor role reduction. We review the district court’s interpretation of

the Guidelines de novo and its application of the Guidelines to the facts for abuse

of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir.

2017) (en banc).

      The record reveals that the district court applied the correct legal standard,

asking whether Campos was “substantially less culpable than the average

participant.” See U.S.S.G. § 3B1.2 cmt. n.3(A). Contrary to Campos’s claim, the

district court did not refuse to apply the five factors listed in the commentary, see

U.S.S.G. § 3B1.2 cmt. n.3(C), but rather concluded that they did not weigh in

Campos’s favor because her allegedly limited knowledge about the drug

organization and its participants was not credible. We defer to the district court’s

credibility determinations. See United States v. Nelson, 137 F.3d 1094, 1110 (9th

Cir. 1998). In light of Campos’s evolving story, and the very large quantity of

drugs she imported, the court did not abuse its discretion in concluding that

Campos’s role in the offense was more significant than she claimed and that she

was not entitled to a minor role adjustment.

      Campos next contends that the district court failed to explain the sentence


                                           2                                    18-50044
adequately and that the 108-month sentence is substantively unreasonable. The

district court explained that, notwithstanding Campos’s mitigating circumstances, a

108-month sentence was warranted in light of the seriousness of the offense, and

the need to deter and to protect the public. This explanation was sufficient. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, the

district court did not abuse its discretion in imposing a low-end sentence, which is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51

(2007).

      Finally, Campos contends that the district court erred by failing to calculate

the supervised release Guidelines range and by failing to explain the 5-year term of

supervised release. Reviewing for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), we conclude that there is none

because Campos has not shown a reasonable probability that her sentence would

have been different absent the alleged errors, see United States v. Dallman, 533
F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                          3                                     18-50044